Citation Nr: 0804564	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
left homonymous hemianopsia.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to June 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which originally had jurisdiction over this appeal, and 
Pittsburgh, Pennsylvania, to which jurisdiction over this 
case was transferred and which forwarded the appeal to the 
Board.  

In pertinent part, service connection for left homonymous 
hemianopsia as secondary to service-connected right occipital 
stroke was established upon rating determination in August 
2004 and a 30 percent rating was assigned, effective from 
July 1, 2004.  The veteran appealed, and in a January 2006 
rating decision, the 30 percent rating was increased to 50 
percent, also from July 1, 2004.  The appeal continues.  

The veteran has raised allegations concerning his overall 
disability rating.  No issue on that matter has been 
developed.  To the extent the veteran desires an increase in 
the other ratings assigned, he should so indicate, with 
specificity, to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reflect that the veteran 
suffered a stroke in 2002 which resulted in visual field 
defect.  The diagnosis was left homonymous hemianopsia, legal 
blindness.  

Also of record is a statement by a service optometrist, a 
Captain in the United States Air Force (USAF) and the Chief 
of Optometry, who noted that the veteran's inservice stroke 
had greatly affected his vision.  Due to the stroke, his 
vision had decreased to 15 degrees in each eye.  No 
improvement was likely.  

A March 2005 statement by a USAF Major, also an optometrist, 
indicated that the veteran's best corrected vision was 20/20 
in the right eye and 20/20-1 in the left eye.  A left 
homonymous hemianopsia remained by visual field analysis and 
left exotropia persisted causing a left eye suppression.  He 
referred the veteran to a low vision specialist to evaluate 
the possibility of enhancing his partial sightedness.  

In a February 2006 statement, the veteran claimed that his 
visual field loss was more than originally diagnosed.  He 
also pointed out that he now had been diagnosed with left eye 
suppression caused by exotropia which basically only allowed 
him to see with his right eye when both eyes were open.  

It is the Board's conclusion that a contemporaneous 
examination is necessary before determining the disability 
rating for the veteran's service-connected disorder.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Also on remand, the veteran must also be provided with VCAA 
notice that is compliant with the current laws and 
regulations relating thereto.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO/AMC should 
also ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in the recent 
decision of Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. Jan. 30, 
2008).  A record of this notification 
must be incorporated into the claims 
file.  

2.  Subsequently, the veteran should be 
scheduled for a VA examination to test 
visual acuity and field of vision for 
left homonymous hemianopsia.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All eye disorders 
found that are part and parcel of the 
service-connected condition should be 
indicated.  The examiner is asked to 
describe the following:

a.  The best distant vision obtainable 
after the best correction by glasses in 
each eye: and, 

b.  The extent of contraction of the 
visual field in each eye as such that 
the results can be applied to the 
rating criteria.  

3.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to the claimant's 
satisfaction, send him and his 
representative an appropriate 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



